Citation Nr: 0919194	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from July 1978 to 
February 1980, and two years, six months, twenty-six days of 
undocumented prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The appellant was notified of that 
decision and she appealed to the Board for review.  The Board 
subsequently found that the evidence did not support her 
claim for entitlement to service connection for bilateral 
carpal tunnel syndrome.  Upon receiving notification of the 
Board's decision (which was issued in December 2004), the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (the Court) for review.

To support her claim, the appellant and her representative 
submitted a brief that outline her claim and her assertions.  
The Court subsequently issued a Memorandum Decision in 
February 2007.  In that Decision, the Court found that the 
Board (and the VA) should have obtained additional medical 
evidence and since that evidence was not obtained prior to 
the issuance of the Board decision, the Court was vacating 
and remanding the Board's Decision.  The claim was then 
returned to the Board for further action.

In September 2007, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional medical evidence.  The claim has since 
been returned to the Board for review.  Unfortunately, the 
appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

As noted above, the issue on appeal was remanded by the Board 
in an action dated September 2007.  In that Remand, the Board 
asked that an opinion be obtained concerning the etiology of 
the appellant's current bilateral carpal tunnel syndrome.  
The Board specifically asked that an opinion be given by a 
neurologist and an orthopedist.  The record indicates that 
two examinations were performed on the appellant in October 
2008.  However, the requested opinions were not provided.  
Hence, it is the decision of the Board that the claim must 
once again be returned to the RO/AMC for further action.

To provide additional information, in the Remand the examiner 
was asked to provide a medical opinion concerning in-service 
and post-service factors that may have contributed to the 
appellant's bilateral carpel tunnel syndrome.  The Board's 
specific instructions were as follows:  

The AMC/RO should arrange for an 
examination of the right and left upper 
extremities by an orthopedist and 
neurologist who has not previously seen 
or treated the veteran.  The purpose of 
this examination is to ascertain the 
etiology of the veteran's bilateral 
carpel tunnel syndrome.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiners for 
review before the examinations.  The 
examination reports should consider all 
findings necessary to evaluate the claim 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.

Each examiner is asked to express an 
opinion concerning the etiology of the 
veteran's bilateral carpel tunnel 
syndrome.  Each examiner is asked to 
state whether it is at least as likely as 
not that the disorder is related to any 
in-service disease or injury or to her 
service in general or to a post-service 
experience/trauma.  Each examiner should 
comment on whether the veteran's use of 
an IBM Selectric Typewriter during 
service would have contributed to the 
veteran's development of carpel tunnel 
syndrome.  [Note:  An IBM Selectric 
Typewriter is an electric typewriter - it 
is not a manual typewriter.]  Each 
examiner should comment on whether the 
veteran's use of an IBM Selectric 
Typewriter or a similar electric 
typewriter after service would have 
contributed to the development of carpel 
tunnel syndrome.  Each examiner is 
finally asked to discuss whether it is 
possible to disentangle in-service and 
post-service factors which may have 
contributed to the veteran's development 
of bilateral carpe tunnel syndrome.

The examiners must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by other 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

Such examinations did occur in the fall of 2008.  However, 
the requested information was not obtained.  The neurologist 
did not provide any comments at all with respect to the 
etiology of the found disorder.  Moreover, the orthopedist's 
report was incomplete.  That is, the orthopedist wrote that 
it "is as least as likely as not . . . caused by or a result 
of" - no further information was forthcoming.  The sentence 
was not completed, the doctor did not provide additional 
clarifying information, and it is unclear whether he was 
stating that the appellant's carpal tunnel syndrome was (or 
was not) caused by or the result of her military service.  

Upon reviewing the medical documents obtained after the Board 
Remand, the Board is of the opinion that the requested 
information was not obtained.  In other words, upon reviewing 
the claims folder, it is the Board's opinion that the RO/AMC 
did not comply with the remand instructions.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
medical documents obtained did not specifically attain the 
information needed by the Board, the claim must be returned 
to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
development:

1.  The AMC/RO should once again arrange 
for an examination of the right and left 
upper extremities of the appellant by an 
orthopedist and neurologist who have not 
previously seen or treated the appellant.  
The purpose of this examination is to 
ascertain the etiology of the appellant's 
bilateral carpel tunnel syndrome.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiners 
for review before the examinations.  The 
examination reports should consider all 
findings necessary to evaluate the claim 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.

Each examiner is asked to express an 
opinion concerning the etiology of the 
appellant's bilateral carpel tunnel 
syndrome.  Each examiner is asked to 
state whether it is at least as likely as 
not that the disorder is related to any 
in-service disease or injury or to her 
service in general or to a post-service 
experience/trauma.  Each examiner should 
comment on whether the appellant's use of 
an IBM Selectric Typewriter during 
service would have contributed to the 
appellant's development of carpel tunnel 
syndrome.  [Note:  An IBM Selectric 
Typewriter is an electric typewriter - it 
is not a manual typewriter.]  Each 
examiner should comment on whether the 
appellant's use of an IBM Selectric 
Typewriter or a similar electric 
typewriter after service would have 
contributed to the development of carpel 
tunnel syndrome.  Each examiner is 
finally asked to discuss whether it is 
possible to disentangle in-service and 
post-service factors which may have 
contributed to the appellant's 
development of bilateral carpel tunnel 
syndrome.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiners must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by other 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC), 
including all the evidence received since the March 2009 
SSOC.  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




